Title: From John Quincy Adams to Thomas Boylston Adams, 17 February 1806
From: Adams, John Quincy
To: Adams, Thomas Boylston



Washington 17. Feby: 1806.

Your favour of the 2d. instt: enclosing a copy of the judiciary Bill which was before you for consideration came to hand some days since—As your legislative occupations employ you only three hours a day, I can readily conceive that you can find little time for private correspondence; for as an Antient Orator was wont to say that he had not time to make his speech short, so I have often found by experience, that the more leisure I have the less time I can spare for any particular duty—My punctuality to correspondents therefore is generally proportioned to the multiplicity of my avocations, and is never greater than when I have not a moment I can call my own—
I am glad to find that your lawyers of both parties are agreed in supporting the plan for an improvement in the Judiciary—The opinion of young Mr: Story is in my mind of peculiar weight—I should recommend to you to cultivate an acquaintance with this Gentleman, who is certainly possess’d of considerable talents, and will I hope make a valuable public character—His popular propensities must be regarded with indulgence; because it is the sin which most easily besets all young men of aspiring genius, and strong minds—When they have radical principle at the heart, their overweening democratic passions wear away as they advance in years, and rise in the world—Many of our most distinguished men have begun their career with the same enthusiasm of popularity as Mr: Story has manifested—And he has already given ample proofs of various kinds that he is not to be ranked with the vulgar herd of demagogues—
The report which you received from the newspapers of an Extraordinary Embassy to the Courts of London and Paris, had I believe no other foundation than the wishes of certain partizans of the person who was named as having received the appointment—It was perhaps meant as a hint to the President—whether he will be inclined to take it or not, I cannot tell—but I do not believe the late Vice-President will on the present occasion be sent with a diplomatic character either to France or England—much less do I imagine that the two missions will be united in him.
The indignation which you remark as having been excited by the mandatory letters of Talleyrand and Turreau, is not exactly the sentiment occasioned by them here—At least indignation is not the operative principle which will arise from them—There is another feeling quite as efficacious which the papers have produced with us; and that is fear—And one of its infallible consequences will be the prohibition of the St: Domingo trade—Since the appearance of those letters, the very members of the Senate, who had most strenuously opposed the prohibition (myself only excepted) have become the most zealous favourers of the measure—So that I find myself on this subject deserted by the most powerful of my original co-operators—War with France however is considered as inevitable, unless we submit to these rough requisitions, and accordingly submission is avowed as the principle for the government of our measures. The prohibitory Bill has not yet pass’d this branch of the Legislature, but undoubtedly will, and probably in the course of the present week.
I sent your father last week the copy of a Bill which I have introduced to prevent the abuse of the privileges and immunities of foreign Ministers—it has been twice read and is referred to a select Committee of five Members, but I have not much expectation that it will finally pass—The difficulty on this as on all similar cases is that the measure proceeds from a quarter which must not be encouraged—So convinced have I been that this principle will predominate upon every proposition I can bring forward that I have been as unwilling to originate business as you are; though not absolutely from the same reason—On this occasion however, as no other person did propose any legislative provision, and as I believed some provision highly expedient, I ventured to ask leave to bring in this Bill—I supposed that although the point would probably not be carried now, yet a basis would be laid upon which something useful may be done at a future time—And I thought some benefit might be derived from presenting to the consideration of the public out of Congress, what I deem the proper remedy for a grievous evil.
Of the three Resolutions reported by the Committee of Senate, upon the subject of our differences with Great-Britain, a copy of which I sent you last week, the two first, being those which I informed you were originally drawn up by me, have been acted upon, and adopted by the Senate—The first unanimously—The second by 23 yeas to 7 nays—The third only remains for discussion; but I doubt very much of its adoption. I have told you that this was not my measure—I contemplated something more effectual, more practicable, and less mischievous to ourselves—But being convinced from a variety of circumstances that it could not be carried down, I thought it best not to bring it forward—I acquiesced in the third Resolution as reported, but am not yet clear how I shall vote upon it after discussion.
I have received from Mr: Shaw the monthly Anthology for January, and mean to write to him in the course of a few days—I am well satisfied with this number of that work; excepting that in the Review of the British Pamphlet entitled “War in Disguise” there appears to me too much of neutrality in the reviewer, upon the main question in controversy—Indeed he professedly declines the expression of an opinion upon this point, alledging his own incompetency, to its decision—Yet a Reviewer of the British Pamphlet ought to have been able to refute its sophistries, and detect its injustice under all the splendor of its diction, and the fascinations of its style—I hope not only that we shall see no defenders of the British doctrine, but that we shall have no doubters of its injustice nay—not even any lukewarm believers in our own rights upon this subject—It was from a strong sentiment on my own mind of the necessity there is for pledges of unanimity in our opinions on this topic, that I drew up the first of the three Resolutions; and I was accordingly gratified by the unanimous adoption of that Resolution, in Senate—I am also very glad that the subject has been so thoroughly and so ably investigated in this Country, as it has been in the various memorials from our Seaports, and by several other very able pamphlets, recently published—They have completed the demonstration of the Justice of our Cause, and have swept away every atom of argument on the side of our Opponents.
We are all tolerably well—Remember me kindly to your wife—I hope she will duly receive a letter from mine which I enclosed to you last Week.
Your’s affectionately.
